Exhibit 10.1


DEBENTURE MODIFICATION
AND EXTENSION AGREEMENT


THIS AGREEMENT is by and between Enable Holdings, Inc. (hereinafter referred to
as “Company”), and _____ (hereinafter referred to as the “Holder”), and shall
have an effective date as of the date it is fully executed by all of the parties
hereto.


WITNESSETH:


WHEREAS, Company previously executed a Debenture in an original principal amount
of ____________ and dated _______, 2008, a copy of which is attached hereto as
Exhibit A. (hereinafter referred to as the “Debenture”); and


WHEREAS, the Debenture was a part of a Bridge Loan financing between the
Company, the Holder and several other lenders totaling $2,450,000;


WHEREAS, the Company desires to extend the term of payment for this Debenture
for an additional ninety (90) days along with the majority of the other Bridge
Loan Financing debentures; and


WHEREAS, the Company shall have the power to not extend the debenture between
the Company and Cari Bloom Management, Inc. in the principal amount of $100,000
when it comes due; and


WHEREAS, the Company has complied with all material terms of the Debenture up to
the date of this extension; and


WHEREAS, Company and Holder wish to modify the Debenture in accordance with the
terms and conditions contained herein.


NOW, THEREFORE, in consideration of the foregoing premises and the terms and
conditions, provisions and covenants contained herein, Company and Holder do
hereby agree as follows:


1.
Interest Payments as set forth in Section 2 shall continue to be paid monthly.



2.
The Maturity Date shall be extended until _____, 2009 [90 days from the original
due date].



3.
All the rights, remedies, stipulations and conditions contained in the
Debenture, and any and all mortgages securing repayment thereof, shall also
apply to any default in or failure to pay the modified payments required
hereunder.



4.
Company shall make and execute any and all other documents as may be necessary
or required to effectuate the terms and conditions of this Agreement.



5.
Save and except for the modifications contained herein, the terms, conditions
and provisions of the Debenture, and any and all mortgages securing repayment
thereof, shall continue in full force and effect.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 16th
day of January, 2009.






ENABLE HOLDINGS, INC.






_______________________                                                                                     ___________________________
By:
Its:
